Title: From Thomas Jefferson to Charles Douglas, 28 June 1801
From: Jefferson, Thomas
To: Douglas, Charles


               
                  Sir
                  Washington June 28. 1801.
               
               Immediately on the reciept of Dr. [Waterhouse’s letter] I [delivered it] together with the pamphlets & vaccine matter which accompanied it to Doctr. Gantt of this place, thinking it best not to risk it’s loss by sending it on to Virginia as he proposed. it proved in event that [it’s infection] was already lost, as not a single inoculation with it has succeeded. the letter is still in Doctr. Gantt’s hands. he has returned the pamphlets and prints of the appearance of the inoculated subjects. should you wish a perusal of them they will be at your service. I beg leave to tender you my salutations & respects.
               
                  
                     Th: Jefferson
                  
               
            